Exhibit 10.11

KEY EMPLOYEE SECRECY AND NONCOMPETE AGREEMENT

THIS AGREEMENT, entered into as of this      day of              by and between
CryoLife, Inc., a Florida corporation (the “Company”), and                     
(the “Employee”);

WITNESSETH:

WHEREAS, the Company has employed or continues to employ the Employee pursuant
to a separate agreement;

WHEREAS, in the course of his/her employment, Employee will gain knowledge of
the business, affairs, clients and methods of the Company and also techniques,
systems, forms and methods used and devised by the Company or at the Company’s
expense, will have access to lists of the Company’s clients and their needs, and
will become personally known to and acquainted with the Company’s clients; and

WHEREAS, the Company requires the Employee to enter into this agreement as a
condition to his/her employment and/or his/her continued employment by the
Company.

NOW, THEREFORE, in consideration of the premises, the employment and/or
continued employment of the Employee, the promises hereinafter contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Definitions.

“Business of the Company” means the following activities in which the Company
actively engages: (i) the removal, procurement, preparation, encapsulation, low
temperature preservation, storage, transportation, rejuvenation and
transplantation of tissue, (ii) the development, manufacture, storage,
transportation, distribution and sale of processed, fixed and unfixed, porcine
heart valves, and (iii) the development, manufacture, storage, transportation,
distribution and sale of sealants, adhesives and other biomedical materials and
agents for use in medical procedures.

“Confidential Information” means any and all information of the Company which is
not generally known to or by businesses which compete with the Company about the
Business of the Company or the Company’s financial affairs. It



--------------------------------------------------------------------------------

includes, without limitation, information relating to accounting, marketing,
sources of tissue procurement and distribution, all information of the foregoing
type relating to any client of the Company, client lists, client account
records, training and operations material and memoranda, personnel records,
pricing and service fee information.

“Customer” means: (i) hospitals, operating nurses and surgeons who have the
power or ability to order or call for new tissue processing services related to
the Business of the Company and upon whom the Company calls and (ii) organ
procurement organizations and tissue banks from whom the Company procures
tissue, and (iii) universities, businesses, inventors, consultants, hospitals,
operating nurses and surgeons with whom the Company collaborates or otherwise
cooperates or works with in connection with the Company’s research, development,
improvement, and refinement of products and services provided, sold, or under
development by the Company

“Territory” means the United States of America , the geographic area in which
the Company conducts its business.

“Trade Secrets” means the whole and any part of any proprietary information
regarding removal, preparation, encapsulation, low temperature preservation,
storage, transportation, distribution, rejuvenation and transplantation process
and techniques which the Company utilizes in servicing tissue and in its
research activities. “Trade secrets” also include the whole or any part or phase
of any scientific or technical information, design, process, procedure, formula
or improvement of the Company that is valuable and secret (in the sense that it
is not known to businesses which compete with the Business of the Company except
under restrictive license).

2. Confidential Information.

Employee covenants and agrees that he/she will treat as confidential and will
not, without the prior written approval of the Company, use (other than in the
performance of his designated duties for the company), or disclose any
Confidential Information either during the term of his employment hereunder or
for a period of 24 months thereafter.

3. Trade Secrets.

Employee covenants and agrees that he/she will treat as confidential and will
not, without the prior written approval of the Company, use (other than in the
performance of his designated duties of the Company) or disclose any Trade
Secrets either during or after the term of his/her employment hereunder.



--------------------------------------------------------------------------------

4. Records.

All records, notes, files, memoranda, reports, price lists, client lists,
drawings, plans, sketches, documents, equipment, apparatus, and like items, and
all copies thereof, relating to the Business of the Company, Confidential
Information or Trade Secrets, which shall be prepared by Employee or which shall
be disclosed to or which shall come into the possession of Employee, shall be
and remain the sole and exclusive property of the Company. Employee agrees that
at any time upon request from the Company he/she will promptly deliver to the
Company the originals and all copies of any of the foregoing that are in his
possession, custody or control, and any other property belonging to the Company.

5. Employee Inventions.

Any invention, improvement, discovery, process, formula, code, program, system
or method relating to or useful in connection with any business conducted by the
Company, now or in the future, which is made or discovered or which comes to the
attention of the Employee while employed by the Company will be promptly and
fully disclosed by him/her to his/her supervisor at the Company. Without the
Company’s being obligated to pay any consideration therefore in addition to the
employment compensation Employee receives from the Company, any such invention,
improvement, discovery, process, formula or method will be the sole and absolute
property of the Company, and the Company will be the sole and absolute owner of
all patent and other rights in respect thereof. At the request and expense of
the Company, the Employee will execute and deliver all such documents and will
do all such other acts as may be in the Company’s opinion necessary or desirable
to secure to the Company or its nominee all right, title and interest in and to
any such invention, improvement, discovery, process, formula or method,
including but not limited to applications for letters patent issued by the
United States or any other country. The provisions of this paragraph shall be
binding upon the heirs, successors, and assigns of Employee.

6. Cooperation.

Employee agrees to cooperate both during and after his/her employment hereunder,
to the extent and in the manner requested by the Company and at the Company’s
expense, in the prosecution or defense of any claims, litigation or other
proceeding involving property of the Company, Confidential Information or Trade
Secrets. During his/her employment hereunder, the Employee agrees to diligently
protect any and all Trade Secrets and Confidential Information against loss by
inadvertent or unauthorized disclosure and will comply with regulations
established by the Company for the purpose of protecting such information.



--------------------------------------------------------------------------------

7. Agreement Not to Compete.

Employee covenants and agrees that during his/her employment by the Company and
for a period of 24 months after the termination, for any reason, of such
employment, he/she will not, without the prior written consent of the Company
for himself/herself, as a consultant, management, supervisory or executive
employee of any company, partnership or business concern, or as an independent
contractor for any company, partnership or business concern, directly or
indirectly, compete with the Business of the Company within the Territory by
providing any services which are the same as or substantially similar to the
services Employee provided for the Company during the last 24 months of
Employee’s employment by the Company.

8. Agreement Not to Solicit Customers.

Employee covenants and agrees that during his/her employment by the Company and
for a period of 24 months following the termination, for any reason, of such
employment, he/she will not, without the prior written consent of the company,
either directly or indirectly, on his/her own behalf or in the service or on
behalf of others, solicit or attempt to solicit, divert or appropriate away from
the Company, any Customers of the Company; provided, however, that this
Section 8 shall not apply to any Customer of the Company with whom the Employee
has not dealt at any time during the last 24 months of his/her employment by the
Company or to any Customer whose business is not located within the Territory.

9. Agreement Not to Solicit Employees.

Employee covenants and agrees that, during his/her employment by the Company and
for a period of 24 months following termination, for any reason, of such
employment, he/she will not, either directly or indirectly, on his/her own
behalf or in the service or on behalf of others, solicit or attempt to solicit,
divert or hire away any person employed by the Company.

10. Remedies.

(a) Employee acknowledges and agrees that, by virtue of the duties and
responsibilities attendant to his/her employment by the Company and the special
knowledge of the Company’s affairs, business, clients and operations that he/she
has and will have as a consequence of such employment, irreparable loss and
damage will be suffered by the Company if Employee should breach or violate any
of the covenants and agreements contained in Sections 2, 3, 4, 5, 7, 8, and 9,
and Employee further acknowledges and agrees that each of such covenants are
reasonably necessary to protect and preserve the Business of the Company.
Employee, therefore, agrees and consents that, in addition to any other remedies
available to it, the Company shall be entitled to an injunction to prevent a
breach or contemplated breach by the Employee of any of the covenants or
agreements contained in such Sections.



--------------------------------------------------------------------------------

(b) The existence of any claim, demand, action or cause of action of Employee
against the Company, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of any of the
covenants contained herein.

11. Severability.

Each covenant of this Agreement shall be deemed and shall be construed as a
separate and independent covenant, and should any part or provision of any such
covenants be declared invalid by any court of competent jurisdiction, such
invalidity shall in no way render invalid or unenforceable any other part or
provision thereof or any other separate covenant of Employee not declared
invalid.

12. Notices.

Any notice required or permitted to be given to one party by the other party
hereto pursuant to this Agreement shall be in writing and shall be personally
delivered or sent by United States Mail, certified or registered, return receipt
requested, first class postage and charges prepaid, in envelopes addressed to
the parties as follows:

 

Employee:

   At the address beneath
his signature below.

Company:

   CryoLife, Inc.    1655 Roberts Blvd., NW    Kennesaw, Georgia 30144

or at such other addresses as shall be designated in writing as aforesaid by
either party to the other party hereto. Notices delivered in person shall be
effective on the date of delivery. Notices sent by United States Mail shall be
effective upon the date of actual receipt.

13. Other Rights and Agreements.

The rights of the Company under this Agreement to protect its Confidential
Information, Trade Secrets, business records and other proprietary interests are
in addition to, and not in lieu of, all other rights the Company may have at law
or in equity to protect its confidential information, trade secrets and other
proprietary interests. Other written noncompetition agreements entered into
prior to this Agreement are hereby superseded and terminated to the extent their
provisions exceed the provisions contained herein. No amendment or modification
of this Agreement shall be valid or binding upon the Company unless made in
writing and signed by a duly authorized officer of the Company, or upon Employee
unless



--------------------------------------------------------------------------------

made in writing and signed by him. The waiver by one party of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any subsequent breach of the same or any other provision by the
other party. Time is of the essence of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CRYOLIFE, INC.:

   

THE EMPLOYEE:

By:

 

 

   

 

Title:

 

 

    Address:  

 

     

 